OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 28 June 2019. 

Response to Amendment
The Amendment filed 27 May 2022 has been entered. Claim 1 has been amended; claims 1-5 remain pending; claim 5 has been previously withdrawn from consideration; and claims 1-4 are under consideration and have been examined on the merits.
The amendments to the claim 1 have overcome the rejection of claims 1-4 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action dated 28 February 2022 (hereinafter “Non-Final Office Action”). The aforesaid 112(b) rejection has been withdrawn, and the Examiner thanks Applicant for making the necessary amendments. 
The amendments to claim 1 (i.e., defining hydrated state conditions during DSC measurement and DSC temperature increase/decrease parameters; limiting mol% range of ethylene monomeric component (a)), also in conjunction with Applicant’s Remarks filed 27 May 2022, have necessitated the new grounds of rejection set forth herein. 

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims include “means for” or other similar generic placeholder language. Rather, the following analysis functions to impart clarity to the record and facilitate compact prosecution. 
It is noted that claim 4 recites (emphasis added by the Examiner) “wherein the container comprises a multilayer structure having layers comprising any one of polyolefin, polyamide, or polyester arranged on both sides of the barrier layer”. The aforesaid limitation, based on the use of the term ‘layers’ (plural), can be read such that it requires more than one layer on each side of the barrier layer. However, the specification [0010, 0070, 0072, 0073] indicates that the multilayer configuration may be as simple as a three-layer construction – the modified EVOH layer sandwiched between two thermoplastic layers; or may include additional layers.
As such, claim 4 is interpreted for examination on the merits in accordance with the aforecited portions of the specification; specifically as requiring at least one layer on each side of the barrier layer, where the aforesaid layers (on each side) comprise any of polyolefin, polyamide, or polyester. It is noted that Applicant has confirmed the Examiner’s interpretation set forth above as being in line with the specification (see Remarks filed 27 May 2022, pp. 4, para. 4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a hot-water sterilized package including a barrier layer inclusive of the claimed EVOH copolymer which meets the claimed limitations of (5) ΔHA/ΔHB ≥ 0.5 and (6) ΔHB ≥ 70 when the content of monomeric unit (c) is generally 1.5 mol% or less and the content of monomeric unit (a) is generally less than 32 mol% (see pp. 43, Table 2 for support of the aforesaid generalizations and exceptions thereto), does not reasonably provide enablement for EVOH copolymers which meet the claimed limitations (5) and (6) when the content of monomeric unit (c) ranges as high as 20 mol% relative to claimed conditions (1) and (3), specifically over the range of greater than 1.5 mol% to 20 mol%, without undue experimentation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims without undue experimentation.
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. Further, MPEP 2164.01(a) sets forth the undue experimentation analysis factors (A-H). An explanation of the enablement issue(s) and the relevant analysis factor(s) are set forth below.
First, in an effort to facilitate compact and expedient prosecution, and to impart clarity to the record, the following explanation is set forth.
The invention as defined by claim 1 is a hot-water sterilized package in the form of a container which includes a barrier layer comprising 96 mass % or more (based on total amount of resin which defines the barrier layer) of a modified ethylene-vinyl alcohol (EVOH) copolymer, wherein said EVOH copolymer includes 18-40 mol% ethylene (monomeric unit (a)); 0.01-20 mol% monomeric unit (c) (e.g., 2-methylene-1,3,-propanediol); and monomeric unit (b) (e.g., vinyl alcohol) satisfies [100-(a+c)]·0.9 ≤ b ≤ [100-(a+c)], wherein the degree of saponification is 90 (mol)% or more. 
The claimed EVOH copolymer must also (that is, in addition to the above monomer mol% ranges and degree of saponification requirements) meet the requirements of crystalline melting enthalpy (ΔHA-) during temperature rise in a hydrated state and crystalline melting enthalpy (ΔHB) during temperature rise after drying and melting, followed by rapid cooling, both measured utilizing differential scanning calorimetry (DSC). The hydrated state of ΔHA is produced by sterilization at a temperature of 60 to 140°C in the presence of moisture. It is noted that the aforesaid enthalpies are properties exhibited by the EVOH copolymer, measured by DSC.
In turning to the specification for further understanding of how the EVOH copolymer is formed to meet the aforesaid claimed enthalpy limitations (5) and (6), [0045, 0046] states that ΔHA is obtained by DSC measurement of the EVOH copolymer after hot-water sterilization. [0048] states that the inventors surprisingly found that the EVOH copolymer, after hot-water sterilization, has improved barrier properties than the copolymer prior to sterilization, when the claimed ΔHA and ΔHB values are within their respective ranges. [0076] states that hot-water sterilization means sterilization from 60 to 140°C in the presence of moisture (as instantly-recited in claim 1), with examples being vapor contact, immersing in hot water, showering the container with hot water, retorting in the presence of steam [0077], and boiling [0078].
At this point in the specification, the Examiner is left to presume that the hot-water sterilization treatment that renders the EVOH copolymer, as claimed, in a “hydrated state”, is the general treatment/process associated with the claimed ΔHA and ΔHB values, i.e., the process which the container is subject to which results in the EVOH copolymer exhibiting the claimed ΔHA and ΔHB values, as the specification does not explicitly state nor suggest otherwise. 
However, thereafter, the specification indicates how the EVOH copolymer (specifically production Example 1) is produced [0081-0085]; indicates that production examples 2-14 are produced in a similar manner but include altering polymerization conditions [0093, 0094; Table 1]; and indicates that hot-water sterilization is conducted by immersing a multilayer film including the EVOH copolymer into hot water at 120°C for 30 minutes [0095]. ΔHA and ΔHB are measured thereafter as indicated in [0096]. 
The results are as shown in [0098; Table 2]. In [0101], Applicant states: “In contrast, the cases of using unmodified EVOH (Comparative Examples 1 through 3) and using modified EVOH not satisfying ΔHA and ΔHB defined in the present invention (Comparative Examples 4 through 7) had lower oxygen barrier properties after hot-water sterilization.” There is no explicit statement attributing any process condition or EVOH monomeric composition (or other factors) to achieving the desired/claimed enthalpy values – Applicant does not fully assess the data in [0101], but rather, makes a broad generalization regarding the measured enthalpies as they seemingly correlate to the barrier properties. 
In turning to Table 2, it is clear that Comparative Examples 4-6 (A) exhibit monomeric unit (a) content (mol%) which is within the claimed range of 18-40 mol%; include the modifier monomeric unit (c), i.e., 2-methylene-1,3-propanediol diacetate within the claimed range of 0.01-20 mol%; exhibit degree(s) of saponification which are within the claimed range of 90 mol% or more; (B) are produced utilizing substantially identical polymerization conditions relative to Examples 1-7 [Table 1 – Production Examples 1-7 versus 11-13]; and (C) are subject to the hot-water sterilization in the same manner as Examples 1-7 (as indicated by the cited portions above).
However, (D) the Comparative Examples 4-6 do not meet both of the claimed conditions of ΔHA/ΔHB ≥ 0.5 and ΔHB ≥ 70, even though they meet (A)-(C) above. Therefore, it is clear that not all EVOH copolymers that are within the scope of the claimed EVOH copolymer as defined by claimed conditions (1)-(4) and are subject to hot-water sterilization, exhibit the claimed conditions (5) and (6). Applicant confirms as much on the record (see Remarks pp. 4, para. 1). Thus, as stated above, the specification does not inform one of ordinary skill in the art how to achieve the claimed enthalpy values and enthalpy ratio for the EVOH copolymer.
More simply put, the specification does not contain an express teaching of how EVOH copolymers satisfying the bounds of claimed conditions (1)-(4), and after being subject to hot-water sterilization within the conditions/range claimed for establishing the hydrated state, achieve the claimed enthalpy values and enthalpy ratio as measured via DSC in accordance with the claimed measurement conditions. 
However, in consideration of the data presented in table 2, it is the Examiner’s position that narrower ranges for (a) and (b) may be the contributing factor(s) to achieving the claimed conditions (5) and (6), as evidenced by Examples 1-6; though the aforesaid, again, is not expressly stated by Applicant. 
Second, in view of the foregoing, the following undue experimentation analysis factors apply.
The scope of the claims is broader than the scope of the data [Tables 1 and 2] demonstrating EVOH copolymers which satisfy claimed conditions (5) and (6) while also being within the bounds of limitations (1) to (4). In short, based on the foregoing explanation, Applicant has only demonstrated that EVOH copolymers which satisfy claimed enthalpy conditions (5) and (6) are those with generally 1.5 mol% or less of modifying monomeric unit (c) (and only utilize one specific species thereof encompassed within a much broader disclosure of/claimed species) and generally 30 mol% or less of monomeric unit (a) [see Table 2]. As demonstrated by the data, the scope of the claims based on limitations (1) to (4) encompasses EVOH copolymers which do no meet claimed conditions (5) and (6), thereby indicative of further experimentation being required given the lack of explicit direction provided in the disclosure for satisfying claimed enthalpy conditions (5) and (6).
The amount of direction provided by the inventor is very little. Though [0023] attributes the range of monomeric unit (c) (mol%), and specifically a much narrower range than that which is claimed, to improved barrier properties after hot-water sterilization, there is no explicit recitation/guidance therein, nor elsewhere in the specification, which instructs or suggests to one of ordinary skill in the art how to obtain the enthalpy values within claimed conditions (5) and (6). It may be inferred that varying the amount of unit (c) would have an effect on the claimed enthalpy values, but it is not stated nor is it explicitly demonstrated that the units (a) and (c) can be varied across the entirety of the respective claimed ranges such that claimed conditions (5) and (6) are satisfied, without substantial experimentation being required to make a determination thereof. Further, as stated above, the Examiner/one of ordinary skill in the art is left to presume based on the disclosure that it is the hot water sterilization conditions which affect the enthalpy values. 
The existence of working examples is as addressed above in the first section. In summation, the working examples merely demonstrate that much narrower embodiments of the claimed EVOH copolymer based on monomeric composition are capable of satisfying the claimed enthalpy conditions (5) and (6). For example, there are no examples provided where the content (mol%) of monomeric unit (C) ranges over 3.9 mol% (of which itself is a comparative example not meeting all of the claimed limitations); and all of the exemplary EVOH compositions which satisfy the claimed enthalpy conditions (5) and (6) utilize 1.5 mol% or less of monomeric unit (c). 
In view of the preceding analysis factors, and in view of the explanation set forth prior thereto, it can be said that the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be vast and/or undue such that one of ordinary skill in the art would have to test a near-infinite array of EVOH copolymers based on: (i) the range of amounts of monomeric units (a) and (c); (ii) the ratios of (a) to (c); (iii) the wide array of species of monomeric unit (c) encompassed within the claims; (iv) a near-infinite array of polymerization conditions/processes, given that Applicant’s specification does not attribute nor require any particular condition/parameter for achieving the claimed enthalpy conditions (5) and (6); (v) the range of temperatures, pressures, and amounts/forms of water utilized for hot-water sterilization of the container; and (vi) the presence/types/number/thicknesses of additional layers in an arrangement including the barrier layer of the EVOH copolymer which are subject to the aforesaid hot-water sterilization process.
In view of the foregoing (1) explanation and (2) factor analyses, it is evident that the amount of experimentation required to make and/or use the claimed invention as defined by the scope of claim 1 would be undue for one of ordinary skill in the art.
Claims 2-4 are rejected under 35 U.S.C. 112(a) for being dependent upon claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2014-034647; “Okamoto ‘647”) in view of Okamoto (JP 2015-151428; “Okamoto ‘428”) (both references prev. cited; copies and machine translations prev. provided). 
The machine translations are relied upon for the basis of the rejection; the illustrated chemical structures of Okamoto ‘647 original copy are also relied upon in accordance with the machine translation.
Regarding claim 1, Okamoto ‘647 discloses a modified ethylene vinyl alcohol copolymer (“mEVOH”) which exhibits the copolymer structure represented by formula (I) of claim 1, where a is 18-55 mol%, c is 0.01-0.5 mol%, and b (mol%) meets the following condition [100-(a+c)]·0.9 ≤ b ≤ [100-(a+c)] (a encompasses and therefore renders prima facie obvious the claimed range (1) of a from 18-40 mol%, see MPEP 2144.05(I); b is identical to claimed range (3); c is within claimed range (2)); substituent groups R1-4, X, Y, and Z, respectively, may all be H atoms (identical to claimed); and the degree of saponification of the mEVOH copolymer is 99% or more (within claimed range; measured utilizing identical formula) [pp. 1-4, 7, 8, 10; original copy pp.1 and 2, Formula (I)]. Monomeric unit (c) of the mEVOH may be (and is utilized to form a specific example therein) 2-methylene-1,3-propanediol diacetate [pp. 8] (identical to Applicant’s disclosed “modifier 1” utilized in all of the examples and comparative examples). 
Okamoto ‘647 discloses a barrier layer comprising 100 wt.% of the mEVOH copolymer (based on the total amount of resin), and a multilayer laminate/coextrusion including said barrier layer sandwiched between respective adhesive and outer, inter alia, polypropylene or polyester layers (i.e., PP / adhesive / mEVOH / adhesive / PP – the aforesaid multilayer laminate also constituting an explicit example disclosed by Okamoto ‘647), of which may be formed into packaging containers including pharmaceutical containers, industrial chemical packaging containers, and the like [pp. 1, 7, 8, 10]. Thus, Okamoto ‘647 reasonably discloses a packaging container, said packaging container formed from a multilayer laminate including the aforesaid mEVOH copolymer as a barrier layer therein/thereof, said mEVOH copolymer defining 100 wt.% of the amount of resin in the barrier layer, where it would have been prima facie obvious to fill the container with its intended content (see MPEP 2144.07). 
Okamoto ‘647 is silent regarding the aforesaid packaging container being subject to hot water sterilization, and specifically at a temperature from 60 to 140°C; as well as silent regarding the mEVOH copolymer exhibiting the claimed conditions (5) ΔHA/ΔHB ≥ 0.5 and (6) ΔHB ≥ 70. 
Okamoto ‘428 teaches that packaging containers, including pharmaceutical packaging containers, industrial chemical packaging containers, and the like, may be subject to hot water sterilization/retort sterilization, such as in the presence of water at 130°C for 30 minutes; wherein said packaging containers are formed from multilayer laminates whose barrier layer comprises a mEVOH copolymer (mixed with an unmodified EVOH and a polyamide, where the mEVOH may be major component by wt.%) which is substantially similar/identical to that of Okamoto ‘647 [pp. 1-5, 9, 13]. As such, Okamoto ‘428 reasonably teaches that the aforesaid (pharmaceutical) multilayer packaging containers are typically subject to hot water/retort sterilization (i.e., for the purpose of elimination of impurities/bacteria/otherwise unwanted contaminates on and/or in the container, and logically before and/or after the container is filled with contents). 
Okamoto ‘647 and ‘428 are both directed to-/in the related field of endeavor of multilayer laminates comprising barrier layers which include mEVOH (of which are substantially identical mEVOH), where the laminates are formed into pharmaceutical packaging containers (among other packaging containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have subject the pharmaceutical container of Okamoto ‘647 (set forth above by the Examiner) to retort/hot water sterilization, such as in the presence of water at a temperature of 130°C for a time period of 30 minutes, as taught by Okamoto ‘428, before and/or after being packaged with contents, in order to sterilize the package (container) and/or content therein (e.g., based on a predetermined end-use/requirement or standard). 
The pharmaceutical packaging container of Okamoto ‘647, as modified supra, would have comprised all of the foregoing features, and would have been (per the aforesaid modification) subject to retort/hot water sterilization, of which reads on the “hot-water sterilized” limitation and the hydrated state recited in claim 1. 
Given that the mEVOH copolymer of Okamoto ‘647 is substantially identical to that which is claimed in terms of (A) the chemical structures of monomeric units a, b, and c; the molar amounts of a, b, and c; the substituent group species; and the degree of saponification; (B) the process steps/parameters for producing the mEVOH copolymer [see pp. 8-10 of Okamoto ‘647; see Applicant’s specification [0027, 0038, 0040, 0041, 0081-0094]; (C) having been subject to a hot-water (retort) sterilization process at a temperature within the claimed range for establishing the hydrated state; and also given that Applicant’s specification indicates that (D) when c is 0.01-0.5 mol%, the crystalline melting enthalpy during temperature rise after drying and melting followed by rapid cooling (ΔHB) is greater than 70 and the ratio of ΔHA/ΔHB is greater than 0.5 (ΔHA being the melting enthalpy in a hydrated state) [Table 2, Examples 1, 4, 6], it stands to reason that the mEVOH copolymer of Okamoto ‘647 would have inherently exhibited a ΔHB greater than or equal to 70 and ΔHA/ΔHB ratio of greater than or equal to 0.5, as claimed, and/or rendered the aforesaid claimed ranges obvious, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
As such the packaging container of Okamoto ‘647, as modified above, reads on all of the limitations of claim 1.
Regarding claim 2, as set forth above in the rejection of claim 1, Okamoto ‘647 discloses that R1-4 are hydrogen atoms [pp. 2, 8].
Regarding claim 3, as set forth above in the rejection of claim 1, Okamoto ‘647 discloses that each of X, Y, and Z are preferably a hydrogen atom or acetyl group [pp. 2].
Regarding claim 4, as set forth above in the rejection of claim 1, the barrier layer is included in a multilayer structure. Okamoto ‘647 discloses that the multilayer structure includes polyolefin-based adhesives (as well as other thermoplastic layers formed from polyamides, polyesters, or other polyolefin-based thermoplastics) on opposing sides of the barrier layer; including 3-layer and 5-layer embodiments (the barrier layer being an intermediate/middle layer in either instance) [pp. 2, 7, 10]. Also as said forth/cited above, Okamoto ’647 discloses the specific 5-layer embodiment of  PP / adhesive / mEVOH / adhesive / PP.

Response to Arguments
Applicant’s arguments, see Remarks filed 27 May 2022, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered but have not been found persuasive.
On pp. 4 and 5 of the Remarks, Applicant asserts that contrary to the assertion that the mEVOH of Okamoto ‘647 would have inherently exhibited the claimed enthalpy values and ratio therebetween, the specification provides evidence that not every mEVOH composition within the claimed bounds of conditions (1)-(4) also meets the conditions of (5) and (6) (i.e., the enthalpy values and ratio), citing to specifically Comparative Examples 4, 5, and 6. 
However, Comparative Examples 4, 5, and 6 are not representative of the amount of monomeric unit (c) disclosed by Okamoto ‘647. Specifically, Okamoto ‘647 requires 0.01 to 0.5 mol% (c) [pp. 3], of which is better represented by Examples 1, 4, and 6 of Applicant’s disclosure, of which are within the claimed conditions (5) and (6). Further, Applicant attributes a more preferred range for monomeric unit (c) of 0.2 to 1.5 mol% with “excellent barrier properties” [0023], of which overlaps with the aforesaid range disclosed by Okamoto ‘647. 
As such, the Examiner maintains that based on the mEVOH of Okamoto being within the bounds of claimed conditions (1)-(4) (especially in view of monomeric unit (c) content being within Applicant’s disclosed preferred range for excellent barrier properties), and as necessitated by the amendments to the claims, being subject to a retort process within a specific temperature range to establish the hydrated state of the mEVOH, that the mEVOH of Okamoto ‘647, as modified, would have inherently exhibited and/or rendered obvious the claimed enthalpy conditions (5) and (6). Though Applicant has pointed to the (albeit unrepresentative of Okamoto ‘647) data in the specification to contradict the prima facie case of obviousness established by the Examiner, the data does not constitute objective evidence, support by fact(s), that the mEVOH of modified Okamoto ‘647 would not have exhibited the claimed enthalpy conditions (5) and (6) (see MPEP 2145; 2112(V); 2112.01(I), (II)). 
For these reasons above, Applicant’s argument has not been found persuasive.

On pp. 5 of the Remarks, Applicant asserts that because data in Okamoto ‘428 indicates deterioration in appearance of the barrier layer (of the pouch) formed solely from mEVOH, there would not have been motivation to combine the teachings of Okamoto ‘428 with the disclosure of Okamoto ‘647; and further asserts that one of ordinary skill in the art would not have expected that the oxygen transmission rate after hot-water sterilization would decrease. 
However, Okamoto ‘428 is not relied upon for the sole teaching of one data point, as asserted, but rather, is relied on for the general disclosure/teaching, given the analogous nature/field of endeavor of the references (see MPEP 2141.01(a)(I), (II)), that multilayer films which include sandwiched mEVOH layers and are formed into containers for pharmaceuticals (etc.) are typically subject to hot-water sterilization processes, i.e., an obvious/recognized method in the art for sterilizing the aforesaid type(s) of containers and/or contents therein. The disclosure of a deterioration in the appearance of the barrier layer would not preclude one of ordinary skill in the art from subjecting the container of Okamoto ‘647 to a retort sterilization treatment commonly recognized within the (analogous) art.
Additionally, it is noted that (i) Comparative Example 5 of Okamoto ‘428 utilized an amount of monomeric unit (c) (3.9 mol%) which is outside of the bounds of that required by Okamoto ‘647 (0.01 to 0.5 mol%), yet still exhibited a lower oxygen transmission rate than Example 1 therein which includes the required amount of polyamide; and (ii) Okamoto ‘647 explicitly states that other thermoplastic resins (i.e., polyamides such as those disclosed by Okamoto ‘428) may be blended with the mEVOH copolymer for forming the barrier layer [pp. 6]. Therefore, it can be said that the data point cited by Applicant is not so probative as to indicate that the disclosures teach away from one another nor that there would have been no motivation to combine the prior art references as set forth in the grounds of rejection.
Thus, in consideration of the totality of the disclosures of both Okamoto ‘647 and Okamoto ‘428, it is the Examiner’s position that Okamoto ‘428 does not constitute a teaching away from the proposed modification to Okamoto ‘647 as set forth in the grounds of rejection. Applicant appears to be attacking a deficiency of the Okamoto ‘428 reference individually, where it is noted that one cannot show nonobviousness by attacking a reference individually where the rejection is based on a combination of references (see MPEP 2145(IV)). Additionally, Applicant is directed to MPEP 2144(I), which states that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but rather may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Furthermore, Applicant is directed to MPEP 2145(II), which states that the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Last, in response to the assertion of the unexpected result, it is the Examiner’s position that (i) Applicant has not met the burden of establishing that the results are in fact unexpected and unobvious and of both statistical and practical significance (see MPEP 716.02(b)); and (ii) that the data in the specification which Applicant may choose to rely upon in support of the asserted unexpected result is significantly narrower than the broad scope of claim 1 as defined by at least the amount ranges (mol%) of monomeric units (a) and (c), and the lack of identification of the other layers present in the disclosed multilayer film which the claimed barrier layer is sandwiched between when subject to hot-water sterilization (see MPEP 716.02(d)), such that (iii) Applicant has not effectively demonstrated that the asserted unexpected result of decreased oxygen permeability post hot-water sterilization is exhibited over the entire scope of the claim. Therefore, in totality, the data are not so probative as to indicate that the asserted unexpected result would be exhibited over the entirety of the scope of the claim as defined by at least conditions (1)-(5) of the mEVOH copolymer and the lack of limitation(s) regarding the other layers present along the mEVOH copolymer barrier layer when subject to hot-water retort sterilization. Applicant is again (as stated above), respectfully directed to MPEP 2145(II) – the mere recognition of an advantage which flows naturally from the prior art when the differences (between the prior art references) would have been obvious.
Lastly, it is noted that the previously cited Pertinent Prior Art (specifically to Moritani et al.), and that which is cited herein in the same fashion, recognize the retort sterilization process in the presence of water for sterilization of containers/packages which comprise multilayer films including EVOH-based barrier layers. 
For these reasons above, Applicant’s argument has not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered relevant the claims and/or written description of the invention, or the grounds of rejection. It is made of record to facilitate compact and expedient prosecution of the instant application. 
US 4,960,639 to Oda et al. – teaches that it is recognized in the art to subject containers formed from multilayer films inclusive of EVOH barrier layers (sandwiched between polypropylene or polyester layers) to hot-water retort sterilization utilizing temperature of at least 100°C, particularly between 105-135°C; and teaches that the addition of inorganic powders such as mica, as well as drying agents such as sodium phosphates, to the EVOH aids in preventing the decrease in gas barrier properties experienced by said EVOH layers after retort sterilization [cols. 1-7], wherein it is noted that Okamoto ‘647 explicitly states that sodium phosphates can be included, as well as fillers and reinforcing agents [pp. 6]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782